Citation Nr: 1742084	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  06-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for plantar fasciitis (bilateral foot disorder). 	 

2. Entitlement to an initial disability rating in excess of 30 percent for migraine headaches (migraines) from November 19, 2003 to April 1, 2007 and after January 1, 2008.

3.  Entitlement to total disability due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1995 to March 1999, July 2000 to May 2001 and April 2007 to December 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2004 and June 2013 for migraines and November 2014 for a bilateral foot disorder issued by the RO in New Orleans, Louisiana. The September 2004 rating decision denied service connection for a low back condition and migraines. In January 2011, this Veteran's claim for migraines was remanded for further development. In a June 2013 rating decision the RO granted service-connection for migraines and assigned a disability rating of 30 percent, effective November 19, 2003. This evaluation was discontinued from April 2007 to December 2007 based on the Veteran's return to active duty. A disability rating of 30 percent resumed from January 1, 2008. 

In May 2014, the Board denied the Veteran's claim for a higher initial rating for migraines. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). The parties submitted a Joint Motion for Remand (JMR). By order dated in May 2015, the Court granted a JMR and remanded the matter for compliance with its instructions.

In July 2015 the Board remanded the Veteran's claim for migraines for further development. The claims for an increase for service-connected migraines and service-connected bilateral foot disorder have now returned to the Board. The Veteran has relocated to Georgia and the Atlanta, Georgia RO is the current agency of original jurisdiction.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's plantar fasciitis has been manifested by moderate impairment without objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

2. The medical evidence of record is in relative equipoise for a 50 percent disability rating for the Veteran's service-connected migraines, for the entire period on appeal.


CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 10 percent for a bilateral foot disorder have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent disability rating for service-connected migraines have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increase in excess of 10 percent for a bilateral for disorder

The Veteran asserts that her service-connected bilateral foot disorder disability rating should be increased based upon an August 2016 VA foot conditions examination (including pes planus) which reported pain in the soles and the balls of her feet. The August 2016 VA examiner reported that the Veteran is unable to walk or stand for long periods of time due to pain in her feet, shooting pain in the area of the Achilles tendon, her feet swell and she wears prescribed inserts that do not help. These assertions are in the Veteran's informal hearing submitted to the Board in March 2017.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Diagnostic Code 5276 provides a 50 percent rating for a bilateral foot condition that is pronounced and characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles on manipulation, not improved by orthopedic shoes or appliances. A 30 percent rating is provided for a condition that is severe and characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. A 10 percent rating is provided for a condition that is moderate and characterized by weight-bearing line over or medial to great toe, inward bowing of the Achilles, pain on manipulation and use of the feet. 

The current appeal arises from an initial rating decision in November 2014, in which the RO granted service-connection for a bilateral foot disorder, assigning a 0 percent disability rating under Diagnostic Code 5276. In an August 19, 2016 rating decision the RO increased the Veteran's bilateral foot disability rating to 10 percent, effective May 5, 2015. 

The facts in this case show an October 2014 examination of the Veteran's foot conditions. The examiner reviewed the medical evidence in the claims file and recited the Veteran's complaints. The report showed pain on manipulation of both feet. There were no characteristic calluses. There was no marked deformity in either foot. 

In July 2015 a VA podiatry clinic took x-rays of the Veteran's feet. The imaging was compared to a May 2014 study and no erosive changes were seen. The July 2015 x-ray imaging reported no acute or significant appearing arthropathic findings. 

An August 2016 VA examination for foot conditions reviewed the medical evidence in the claims file, recounted the Veteran's history and recited her complaints. The examiner reported a diagnosis of pes planus and plantar fasciitis. The examiner found no pain accentuated on use. There was no pain on manipulation of both feet. There was no indication of swelling. The Veteran did not have characteristic callouses. There was no marked deformity found. There was no marked pronation of either foot reported. There was no weakness, fatigability or incoordination limiting functional ability during flare-ups or with repeated use. 

In August 2016, an MRI of the left and right foot was taken. The results showed no evidence of an acute injury and no abnormality. 

A May 2017 Disability Benefits Questionnaire (DBQ), completed by a private practitioner, reviewed the military service records, DD214, VA treatment records and civilian medical records of the Veteran. The private examiner reported extreme tenderness of plantar surfaces on both feet, marked pronation of both feet and marked inward displacement and severe spasm of the Achilles tendon on manipulation of both feet without improvement with orthopedic shoes or appliances. There were no characteristic calluses. There was no marked deformity. The weight-bearing line falls over medial to the great toe bilaterally. The examiner reported that it is my "professional opinion that the veteran's claimed foot conditions are more likely as not (>50%) incurred as a result of injury during her military service."

Upon review of the evidence and application of the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for the Veteran's service-connected bilateral foot disability. 

The Board first addresses the current rating under Diagnostic Code 5276. Here, the medical evidence reveals that there is no competent and credible evidence showing that the Veteran's bilateral foot disorder been more than moderate at any time pertinent to this appeal. 

The medical evidence of record does not show objective evidence of marked deformity (pronation, abduction, etc.). The October 2014, August 2016 examiner and private MRI reports and x-rays found no marked deformity. These examinations and bilateral foot MRI results from August 2016 and bilateral foot x-rays from July 2015 specifically addressed this criterion and were against the finding of any marked deformity. 

"Objective" is defined as a condition in the realm of sensible experience independent of individual thought and perceptible by all observers or perceptible to persons other than the affected individual-objective arthritis. See www.merriam-webster.com/dictionary/objective.

The examination findings do not support objective evidence of pain on manipulation and use accentuated.  For example, the October 2014, August 2016 examinations and VA treatment records are negative for pain on manipulation and use accentuated.  

Regarding indication of swelling on use, findings have consistently been negative. No swelling or edema was noted on inspection in August 2016 and October 2014 VA examinations and VA treatment records are negative for swelling. 

The medical evidence is negative for calluses. 

The Board notes that the May 2017 examiner found extreme tenderness of plantar surfaces on both feet which is not improved by orthopedic shoes or appliances; marked pronation which is not improved with orthopedic shoes or appliances; and marked inward displacement and severe spasm of the Achilles tendon, which was not improved with orthopedic shoes or appliances. The May 2017 examination is inconsistent with the other evidence of record.  Prior examinations show only moderate symptoms. October 2014 and August 2016 examinations are consistent with the radiology reports from the July 2015 and August 2016. The May 2017 examiner does not give a rationale for his medical opinion.  As no rationale for the opinion was provided, it is not afforded any probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). The May 2017 examiner is the only medical practitioner to have provided such dissimilar medical findings regarding the Veteran's bilateral feet. Given the inconsistency with the rest of the evidence of record, the Board does not find the May 2017 DBQ probative and assigns it little weight.

The Board acknowledges the diagnoses of bilateral pes planus. However, the grant of service connection in this case is for the specific condition of plantar fasciitis. Accordingly, the application of other diagnostic codes applicable to the feet is not warranted. Copeland v. McDonald, 27 Vet. App. 333, 338(2016); Suttmann v. Brown, 5 Vet. App. 127, 134 (1993). 

In summary, for the entire period on appeal, the Veteran's bilateral foot disorder has been manifested by, at most, moderate impairment, without objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities. On balance, the Veteran's plantar fasciitis has not resulted in such impairment as would meet or more nearly approximate the criteria for any higher rating than 10 percent. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003). In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development. The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities do not show a marked interference with employment.

In this case, however, the Board has found that no additional development is necessary regarding the Veteran's foot disability.  Rather, the TDIU is raised based upon all her service-connected disabilities and appropriate notice and adjudication must be provided.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record." See Brambley at 24.

Increase in excess of 30 percent disability rating for migraines

The Veteran asserts, in an informal hearing submitted in March 2017, that a VA examination from September 2016 warrants an increase in her service-connected migraines.

Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). Neither the rating criteria, nor the Court, have defined "prostrating." Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack). By way of reference, in Stedman's Medical Dictionary (27th Ed. 1999), "prostration" is defined as "a marked loss of strength, as in exhaustion." The rating criteria also do not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440 (2004).

The current appeal arises from a June 2013 rating decision when the RO granted service-connection for migraine headaches and assigned a disability rating of 30 percent effective November 19, 2003. This evaluation was discontinued from April 2007 to December 2007 based on the Veteran's return to active duty. A disability rating of 30 percent resumed from January 1, 2008. The Veteran's migraines are currently evaluated as 30 percent disabling, effective December 22, 2008, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The July 2011 VA examiner reviewed the medical records in the claims file, recounted the Veteran's history and recorded her complaints. The examiner reported that the Veteran had headaches weekly and that less than half of the attacks are prostrating. The examiner reported that the Veteran had headaches 2-3 times per week and at least one causes her to lie down. The headaches caused increased absenteeism, resulting in the Veteran missing 2 days of work per month. 

VA treatment records show that the Veteran has continued to treat at the VA neurology clinic from June 2008 through February 2017. These records demonstrate that the Veteran has tried several different medications to treat her migraines. For example, in February 2017 she was taken off a taken off amitriptyline 50mg started on nortriptyline 25mg for headache prevention. She has been prescribed propranolol mirtazapine topamax for prophylaxis and sumatriptan for headaches as well. On February 2, 2017, a neurologist noted that the Veteran "has not had any improvement in her headache frequency or severity on the current regimen. She continues to have HA [sic] about 4 days out of the week, with a few headaches lasting 2-4 days."

An August 2016 VA examiner reviewed the medical evidence in the claims file, recounted the Veteran's history and recorded her complaints. The examiner reported that the Veteran has prostrating headaches. But she did not find that the Veteran had prostrating and prolonged attacks of headaches productive of severe economic inadaptability. 

A September 2017 examiner found that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once a month.  He reported that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  He also noted that the Veteran was no longer working due to increased absenteeism. 

Based upon a thorough review of the medical evidence of record the Board finds that that the evidence in favor of a 50 percent rating reaches equipoise. When weighing the evidence, the Board finds that the VA treatment records and the August 2016 VA examination do not weigh in favor of an increase in the Veteran's migraines. The neurology treatment notes are non-descriptive and generic in nature and do not provide specific information needed for rating VA purposes. Thus, the August 2016 VA examination supports a disability rating consistent with a 30 percent evaluation.

However, the Board finds that the July 2011 VA examination and September 2016 examination reports show that the Veteran's migraines were very frequent completely prostrating and caused prolonged attacks which were productive of severe economic inadaptability. The severity of her migraines and her absenteeism reported in the July 2011 examination and September 2016 examination more closely approximate the criteria for a 50 percent disability rating under Diagnostic Code 8100. See 38 C.F.R. § 4.124a (2016); Gilbert, 1 Vet. App. 49, 53-56 (1990). 



ORDER

A disability rating in excess of 10 percent for a service-connected bilateral foot disorder is denied.

An initial disability rating of 50 percent is granted for service-connected migraines.


REMAND

The Board notes that whenever a Veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a claim for TDIU. The TDIU is not a separate claim that must be made with specificity; rather, it is a component of an increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009). In the September 2017 medical report, the Veteran reported she is no longer working due to increasing absenteeism caused by her service-connected headaches. Consequently, a request for TDIU is considered to have been raised by the record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU. The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion. 

 2. Thereafter, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


